Appellant was convicted of highway robbery and his punishment assessed at death.
The record before us contains neither a statement of facts nor any bills of exception. The only ground in the motion for new trial reads as follows: "Because the verdict of the jury is contrary to the evidence." Without a statement of facts it is impossible for us to review this ground. As the death penalty was assessed, we regret that the record comes to us in this condition, but as it does we can only affirm the judgment.
The judgment is affirmed.                           Affirmed. *Page 63